Name: Regulation (EEC) No 1014/73 of the Council of 27 March 1973 amending Regulation (EEC) No 827/68 and making consequential amendments to Regulations No 1009/67/EEC, (EEC) No 950/68 and (EEC) No 2358/71
 Type: Regulation
 Subject Matter: tariff policy;  agricultural activity;  agricultural policy;  beverages and sugar;  foodstuff
 Date Published: nan

 Avis juridique important|31973R1014Regulation (EEC) No 1014/73 of the Council of 27 March 1973 amending Regulation (EEC) No 827/68 and making consequential amendments to Regulations No 1009/67/EEC, (EEC) No 950/68 and (EEC) No 2358/71 Official Journal L 106 , 20/04/1973 P. 0001 - 0006 Finnish special edition: Chapter 3 Volume 5 P. 0138 Greek special edition: Chapter 03 Volume 9 P. 0141 Swedish special edition: Chapter 3 Volume 5 P. 0138 Spanish special edition: Chapter 03 Volume 7 P. 0013 Portuguese special edition Chapter 03 Volume 7 P. 0013 REGULATION (EEC) No 1014/73 OF THE COUNCIL of 27 March 1973 amending Regulation (EEC) No 827/68 and making consequential amendments to Regulations No 1009/67/EEC, (EEC) No 950/68 and (EEC) No 2358/71 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 42 and 43 thereof; Having regard to the Proposal from the Commission; Having regard to the Opinion of the European Parliament; Whereas, since the list of products in the Annex to Council Regulation (EEC) No 827/68 (1) on the common organization of the market in certain products listed in Annex II to the Treaty, as last amended by Regulation (EEC) No 2727/71 (2), has been amended several times since its entry into force, it is desirable to consolidate this list ; whereas such a consolidation entails the amendment of Council Regulation No 1009/67/EEC (3) of 18 December 1967 on the common organization of the market in sugar, as last amended by Regulation (EEC) No 174/73 (4), Council Regulation (EEC) No 2358/71 (5) of 26 October 1971 on the common organization of the market in seeds, Council Regulation (EEC) No 950/68 (6) of 28 June 1968 on the Common Customs Tariff, as last amended by Regulation (EEC) No 231/73 (7), HAS ADOPTED THIS REGULATION: Article 1 The list in the Annex to Regulation (EEC) No 827/68 shall be replaced by the list annexed to this Regulation. Article 2 In Article 1 (1) (e) of Regulation No 1009/67/EEC, the number of the Common Customs Tariff "ex 23.03" shall be replaced by the number "23.03 B I". Article 3 In Article 1 of Regulation (EEC) No 2358/71, the number of the Common Customs Tariff and the description "ex 07.05, Dried leguminous vegetables for sowing" shall be replaced by the following : "07.05, Dried leguminous vegetables, shelled, whether or not skinned or split : A. For sowing". Article 4 Regulation (EEC) No 950/68 shall be amended in accordance with Annex II to this Regulation. Article 5 This Regulation shall enter into force on 1 July 1973. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 March 1973. For the Council The President A. LAVENS (1)OJ No L 151, 30.6.1968, p. 16. (2)OJ No L 282, 23.12.1971, p. 8. (3)OJ No 308, 18.12.1967, p. 1. (4)OJ No L 25, 30.1.1973, p. 1. (5)OJ No L 246, 5.11.1971, p. 1. (6)OJ No L 172, 22.7.1968, p. 1. (7)OJ No L 28, 1.2.1973, p. 3. ANNEX I >PIC FILE= "T0004999""PIC FILE= "T0005000"> >PIC FILE= "T0005001"> >PIC FILE= "T0005002"> ANNEX II >PIC FILE= "T0005003">